Citation Nr: 1758382	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-03 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for right hip degenerative joint disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1970 to November 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The claim is now in the jurisdiction of the VA RO in Montgomery, Alabama.  

A hearing was held before the undersigned Veterans Law Judge in October 2017.  A transcript of the hearing is of record.  The record was also held open for 60 days in order to allow the Veteran and his representative additional time to submit medical records.  Thereafter, the Veteran submitted private medical records that were duplicative of records previously associated with the claims file.


FINDING OF FACT

The Veteran did not sustain an in-service injury that caused his current right hip disability.


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for a right hi disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially the Board notes that the Veteran has not had a VA examination in connection with his claim of entitlement to service connection for a right hip disability.  However, the duty to assist only requires an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes an event, injury or disease in service, or a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service connected disability.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  As will be discussed in greater detail below, the Board concludes that the evidence weighs against the finding of an event or injury in service pertaining to the Veteran's right hip disability.  Therefore, the duty to assist with regard to providing a VA examination has not been triggered for this claim.

Law and analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); see also Dela Cruz v. Principi, 15 Vet.App. 143, 149 (2001) (Board not required to discuss all of the evidence of record but must discuss relevant evidence).

Lay evidence may be competent on a variety of matters concerning the nature and cause of a disability.  Jandreau v. Nicholson, 492 F.3d 1372 at 1377 (Fed. Cir. 2007); see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has "rejected the view . . . that 'competent medical evidence is required . . . [when] the determinative issue involves either medical etiology or a medical diagnosis.'"  (quoting Jandreau, 492 F.3d at 1377)).  For example, a Veteran is competent to provide evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377. 

Once the threshold of competence is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  Competence must be distinguished from credibility.  Competence is "a legal concept determining whether testimony may be heard and considered;" credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno, 6 Vet.App. at 469. 

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet.App. 362, 367 (2001).  In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet.App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden, 125 F.3d at 1481 (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet.App. 518 (1996).

The Veteran has testified that an in-service accident caused while he was re-fueling his aircraft caused his hip injury.  See Bd. Hrg. Tr. at 3.  The Veteran also testified that he injured his hip in service while playing basketball, and that the injuries were noted his service treatment record.  Id. at 5.  Previously, the Veteran stated that his hip injury existed prior to service, and that his condition worsened because of physical therapy and work conditions.  See June 2010 Notice of Disagreement.

The Board notes that the Veteran is competent to describe his in-service injuries and his current hip disability.  The Veteran has stated that this hip disability has been present since his separation from service, and he is competent to report as much.  Jandreau, 492 F.3d at 1377.  Moreover, the Veteran does have a current diagnosis of osteoarthritis of the right hip.  See July 2003 private treatment record.  However, with the Veteran's inconsistent statements regarding the onset of his hip injury, the Board finds that the Veteran's credibility has been diminished.

The Board finds that the Veteran's testimony reporting his initial accident and his subsequent falls, recalling the treatment he received to treat his injuries sustained in the falls is contradicted by the service treatment records, which do not reflect any treatment for a hip injury.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").

At the hearing, he specifically testified that he could not put any weight on his right leg because of his hip injury.  He testified that he fell multiple times, including while playing basketball because of that injury.  The Veteran further testified that he his falls were documented in his record.  See Bd. Hrg. Tr. at 4-5.  The Veteran further testified that he became three inches shorter because of his hip disability.  The Veteran's STRs appear complete, including treatment for complaints such as knee pain, an ankle injury, a pinched spine, and multiple other injuries; yet, they do not reflect hip pain, or any hip problem sustained from a fall.  See March 1974 report of medical history; November 1975 service treatment record; March 1987 report of medical history; October 1987 report of medical history.  Further, while there is subjective documentation in the September 1981 service treatment record of the Veteran being measured at 5 foot 4 inches tall, there was no mention of any hip injury being related to that measurement.  Moreover, at his October 1990 retirement examination, the Veteran was once again measured as 5 foot 7 inches tall.

The Board is cognizant that lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record."  Id. at 1337. 

For the foregoing reasons, the Board finds that the Veteran's reported history of an in-service hip injury is outweighed by the lack of contemporaneous medical evidence in service where such evidence would ordinarily have been recorded.

The Board notes that the Veteran has also stated that his hip injury occurred prior to service, and that it was worsened by physical training.  See June 2010 Notice of Disagreement.  This statement appears to be contradicted by the Veteran's subsequent testimony.  Further, the Board notes that the Veteran's entrance examination does not indicate any hip disability.  A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C. §§ 1111, 1137 (2012).

The Board finds the Veteran's June 2010 statement is not sufficient by itself to rebut the presumption of soundness.  Although the Veteran is competent to report symptoms he experiences, such as hip pain, see Layno v. Brown, 6 Vet. App. 465, 470 (1994), he has not demonstrated that he is competent to diagnose a right hip disability because the evidence does not reflect he possesses the requisite education, training, and experience to do so.  See 38 C.F.R. § 3.159 (a) (2017).  There is no objective medical evidence, on the entrance examination or otherwise, that the Veteran had a preexisting right hip disability.  Accordingly, absent clear and unmistakable evidence to the contrary, the Board finds that the Veteran was in sound condition on entry to active service.

Accordingly, the Board finds that the Veteran's right hip disability is not related to an in-service injury.  Without an in-service injury, service connection is not warranted.  38 C.F.R. § 3.303 (b).  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

ORDER

Entitlement to service connection for right hip degenerative joint disease is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


